DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                      
Status of the Claims
Amendment filed January 20, 2022 is acknowledged. Claims 1-3, 6, 8-9, 15 and 18 have been amended. Non-elected Invention, Claims 15-20 have been withdrawn from consideration. Claims 1-20 are pending.
Action on merits of claims 1-14 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BANGSARUNTIP et al. (US Patent No. 9,029,834) of record.
With respect to claim 1, BANGSARUNTIP teaches a transistor as claimed including: 
source/drain regions (1303); 
semiconductor nanosheets (1310) extending laterally between the source/drain regions (1303), wherein the nanosheets (1310) has end portions immediately adjacent to the source/drain regions (1303), respectively, and a center portion (1310) positioned laterally between the end portions; 
a gate (1550) wrapped around the center portion of the nanosheet (1310); and 
inner spacers, 
wherein each inner spacer is positioned laterally between the gate (1550) and an adjacent source/drain region (1303),
wherein each inner spacers comprises: 
a first spacer layer (air) immediately adjacent to a surface of the gate (1550); and
a second spacers layer (1521) immediately adjacent to the surface of the gate (1550) at least above the first spacer layer (air) and further extending laterally beyond the first spacer layer to the adjacent source/drain region (1303),
wherein each inner spacer has a first spacer section adjacent to the gate (1550) and a second spacer section adjacent to the adjacent source/drain region (1303), and 
16/406,0712wherein the first spacer section comprises the first spacer layer and the second spacer layer and has a maximum spacer thickness and the second spacer section comprises the second spacer layer (1521) only and has a minimum spacer thickness that is less than the maximum spacer thickness. (See FIG. 15C). 

With respect to claim 2, each inner spacer of BANGSARUNTIP has a third spacer section positioned laterally between the first spacer section and the second spacer section, 
wherein the third spacer section is tapered, and 
wherein each end portion of each nanosheet (1310) has a minimum nanosheet thickness above the first spacer section, has a maximum nanosheet thickness that is greater than the minimum nanosheet thickness above the second spacer section and is tapered above the third spacer section.
With respect to claim 3, within the nanosheet (1310) of BANGSARUNTIP, the end portions are wider than the center portion. 
With respect to claim 4, within each inner spacer of BANGSARUNTIP, the first spacer layer (air) and the second spacer layer (1521) comprise different dielectric spacer materials such that each inner spacer is a hybrid inner spacer. 
With respect to claim 6, within each the inner spacer of BANGSARUNTIP the third spacer section comprises the second spacer (1521) and an air-gap encapsulated by the second spacer layer.  
With respect to claim 7, within each nanosheet (1310) of BANGSARUNTIP, the center portion comprises a channel region and the end portions comprise source/drain extension regions.   

With respect to claim 8, BANGSARUNTIP teaches a transistor substantially as claimed including:
source/drain regions (1303); 
semiconductor nanosheets (1310) extending laterally between the source/drain regions, 
wherein the nanosheets (1310) are stacked vertically and physically separated, and
wherein each nanosheet (1310) has end portions immediately adjacent to the source/drain regions (1303), respectively, and a center portion positioned laterally between the end portions; 
a gate (1550) wrapped around the center portion of each nanosheet (1310) such that internal portions of the gate (1550) are aligned below each center portion; and 
inner spacers, wherein each inner spacer is positioned laterally between an internal portion of the gate (1550) and an adjacent source/drain region (1303) and comprises: 
a first spacer layer (air) immediately adjacent to a surface of the internal portion; and  
a second spacer layer (1521) immediately adjacent to the surface of the internal portion at least above the first spacer layer (air) and further extending laterally beyond the first spacer layer to the adjacent source/drain region (1303); and
an air-gap encapsulated by the second spacer layer (1521) and positioned laterally between the first spacer layer (1521) and the adjacent source/drain region (1303). (See FIG. 15C). 

With respect to claim 9, each inner spacer of BANGSARUNTIP has a first spacer section adjacent to the gate (1550), a second spacer section adjacent to the adjacent source/drain region (1303) and a third spacer section positioned laterally between the first spacer section and the second spacer section, 
wherein the first spacer section comprises the first spacer layer (air) and the second spacer layer (1521) and has a maximum spacer thickness, the second spacer section comprises the second spacer layer (1521) only and has a minimum spacer thickness that is less than the maximum spacer thickness, and the third spacer section comprises the second spacer layer (1521) and the air-gap encapsulated by the second spacer layer (1521) and is tapered, and 
wherein each end portion of each nanosheet (1310) has a minimum nanosheet thickness above the first spacer section, has a maximum nanosheet thickness that is greater than the minimum nanosheet thickness above the second spacer section and is tapered above the third spacer section. 
With respect to claim 10, within each nanosheet (1310) of BANGSARUNTIP, the end portions are wider than the center portion.  
With respect to claim 11, within each inner spacer of BANGSARUNTIP, the first spacer layer (air) and the second spacer layer (1521) comprise different dielectric spacer materials such that each inner spacer is a hybrid inner spacer. 

With respect to claim 13, the internal portions of the gate (1550) of BANGSARUNTIP comprise: 
a first internal portion that extends vertically between an isolation layer (1302) and a lowermost nanosheet (1310) and first inner spacers adjacent to the first internal portion; and 
at least one second internal portion that extends vertically between adjacent nanosheets (1310) and second inner spacers (1521) adjacent to each second internal portion, 
16/406,0714wherein, within each first inner spacer, the first spacer layer is above and immediately adjacent to the isolation layer (1302) and the second spacer layer only contacts the first internal portion of the gate (1550) above the first spacer layer, 
wherein, within each second inner spacer, the second spacer layer (1521) contacts a second internal portion of the gate (1550) both above and below the first spacer layer, 
wherein the transistor further comprises gate sidewall spacers on external sidewalls of the gate (1550), and wherein the gate sidewall spacers have essentially a same length as the end portions and the inner spacers.  

With respect to claim 14, within each nanosheet (1310) of BANGSARUNTIP, the center portion comprises a channel region and the end portions comprise source/drain extension regions.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BANGSARUNTIP ‘834 as applied to claims 1 and 8 above, and further in view of CAO et al. (US. Pub. No. 2016/0293668) of record.
BANGSARUNTIP teaches the transistor as described in claims 1 and 8 above including the inner spacer comprises the first spacer layer (air) and the second spacer layer (1521).    
Thus, BANGSARUNTIP is shown to teach all the features of claims 1 and 8 with the exception of explicitly disclosing the first spacer layer and the second spacer layer comprise a same dielectric spacer material. 
However, CAO teaches a transistor including: an inner spacer is positioned laterally between an internal portion of the gate (1210) and an adjacent source/drain region (610/620) and comprises: a first spacer layer (910) immediately adjacent to the internal portion; and a second spacer layer (810) immediately adjacent to the internal portion, wherein within each inner spacer, the first spacer layer (910) and the second spacer layer (810) comprise a same dielectric spacer material. (See FIG. 12A).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second spacer layers of BANGSARUNTIP comprising the same dielectric spacer material as taught by CAO to form the inner spacer without departing from the scope of either. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829